       Case: 1:20-cv-01432 Document #: 66 Filed: 09/03/20 Page 1 of 5 PageID #:491



                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SIRIUS COMPUTER SOLUTIONS, INC., )
                                 )
                Plaintiff,       )                                 Case No. 20-cv-1432
                                 )
           v.                    )                                 Judge Sharon Johnson Coleman
                                 )
JOHN SACHS,                      )
                                 )
                Defendant.       )

                             MEMORANDUM OPINION AND ORDER
          In late February 2020, plaintiff Sirius Computer Solutions (“Sirius”) brought the present

one-count complaint against its former employee defendant John Sachs based on an alleged breach

of his Non-Competition, Confidentiality, and Proprietary Rights Agreement.1 Before the Court is

Sachs’ motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). For the following reasons,

the Court grants Sachs’ motion without prejudice. The Court further grants Sirius leave to file an

amended complaint keeping in mind counsel’s Rule 11 obligations.

Background

          The Court construes the following facts from the complaint as true and in Sirius’ favor.

Sirius, an IT solutions business, alleges that Sachs breached his Non-Competition, Confidentiality,

and Proprietary Rights Agreement (“Agreement”) after he left his employment with Sirius. At the

time of his January 2020 resignation, Sachs had worked for Sirius and its predecessor for

approximately sixteen years and was an IT sales representative with the title of Senior Client

Executive. After resigning, Sachs began working for one of Sirius’ competitors, Presidio, Inc., as an

Senior Account Manager.

          Pursuant to the Agreement, Sachs agreed that for a period of 12 months after leaving Sirius,


1   The Court entered the parties’ Stipulated Temporary Restraining Order on March 17, 2020.
     Case: 1:20-cv-01432 Document #: 66 Filed: 09/03/20 Page 2 of 5 PageID #:492



he would not:

        (a) perform duties within the United States as or for a competitor of the Affiliated
        Group (i) which are the same or substantially similar to the duties performed by the
        Employee at any time during the 12-month period preceding Employee’s
        termination or (ii) which involve the use of any Confidential Information (as defined
        below) which the Employee has received, obtained or acquired during, or as a
        consequence of, his/her employment with the Company;

        (b) perform duties for (i) any current customer of the Affiliated Group (A) that
        Employee provided direct services to or (B) about which, by the nature of
        Employee’s duties with the Company, Employee possesses significant information
        regarding such customers operations or relationship with the Company or any other
        member of the Affiliated Group or (ii) any prospective customer of the Affiliated
        Group with which any member of the Affiliated Group was in active business
        discussions or negotiations at any time during the 6-month period preceding
        Employee’s termination about which, by the nature of Employee’s duties with the
        Company, Employee possesses significant information regarding such Customer’s
        operations or proposed relationship with such member of the Affiliated Group;

        (c) participate in the inducement or otherwise encourage any employees, customers
        or vendors or any member [of] the Affiliated Group to breach, modify or terminate
        any agreement or relationship that they have with any member of the Affiliated
        Group[.]

(R. 1-2, Non-Compete Agreement, ¶ 1.) Also under the Agreement, Sachs agreed that he would not

use, communicate, disclose, or disseminate any confidential information as defined by the

Agreement. (Id. ¶ 2.)

        Sirius maintains that since Sachs joined Presidio, he has contacted his former Sirius

customers, including AgFirst Farm Credit Bank and Dominion Energy Southeast, formerly known

as Scana Services, Inc. Both AgFirst Bank and Dominion Energy Southeast have been customers of

Sirius and its predecessor for at least five years.

Legal Standard

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529, 131 S.Ct. 1289, 179 L.Ed.2d

233 (2011). When considering dismissal of a complaint, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551
                                                      2
     Case: 1:20-cv-01432 Document #: 66 Filed: 09/03/20 Page 3 of 5 PageID #:493



U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive a motion to dismiss,

plaintiff must “state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is facially plausible when the

plaintiff alleges “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,

173 L.Ed.2d 868 (2009).

Discussion

        Illinois law governs the parties’ disputes arising out of the Agreement. The elements of a

breach of contract claim under Illinois law include: “(1) the existence of a valid and enforceable

contract; (2) substantial performance by the plaintiff; (3) a breach by the defendant; and (4) resultant

damages.” Sevugan v. Direct Energy Serv., LLC, 931 F.3d 610, 614 (7th Cir. 2019) (citation omitted).

In his motion to dismiss, Sachs argues that Sirius has failed to state a claim because it has not

sufficiently alleged that Sachs breached the Agreement’s non-compete or confidentiality provisions

resulting damages – keeping in mind that the Agreement does not have a non-solicitation provision.

        In general, the Agreement forbids Sachs from: (1) performing duties for a competitor that

are the same or substantially similar to the duties he performed for Sirius or performing duties for a

competitor which involve confidential information as defined by the Agreement; (2) performing

duties for current or prospective customers of Sirius; and (3) inducing or encouraging Sirius’

customers, employees, or vendors to breach, modify, or terminate any agreement or relationship

with Sirius. Here, Sachs argues that Sirius has failed to allege that he has actually breached the

Agreement, but instead that he intends to do so.

        Indeed, in the complaint, Sirius alleges that Sachs is seeking to perform duties for current

customers of Sirius “for whom Sachs previously performed direct services” and “about which Sachs,

by the nature of his duties with Sirius, possesses significant information regarding the customer’s

                                                      3
     Case: 1:20-cv-01432 Document #: 66 Filed: 09/03/20 Page 4 of 5 PageID #:494




operations or relationship with” Sirius. Further allegations include that “Sachs is seeking to

perform duties for prospective customers of Sirius, with which Sachs or other employees of Sirius

were in business discussions or negotiations during the six months preceding his resignation.” The

complaint also states that “Sachs is seeking to induce or otherwise encourage Sirius customers to

modify or terminate their agreement or relationship with Sirius.” In addition, Sirius alleges that

“Sachs is seeking to perform duties for current and prospective customers of Sirius, about which

Sachs, by the nature of his duties with Sirius, possesses Confidential Information, and therefore

Sachs is using, communicating, disclosing, or disseminating Confidential Information.”

        Despite the lack of an actual breach, Sirius argues that it may bring a breach of contract

claim based on a threatened breach. In making this argument, Sirius relies on a factually

distinguishable, unpublished district court case where the employee’s agreement specifically stated

that his former employer “shall be entitled to injunctive relief for any breach or threatened breach of

this Agreement in addition to any other rights or remedies at law or equity.” Russell Dean, Inc. v.

Maher, Case No. 17 C 8440, 2018 WL 4679573, at *7 (N.D. Ill. Sept. 28, 2018) (Feinerman, J.) Sirius

also relies on the standard for injunctive relief that “threatened breach of contract may be enjoined.”

Wilson v. Illinois Benedictine College, 445 N.E.2d 901, 907, 68 Ill. Dec. 257, 263, 112 Ill.App.3d 932, 938

(2d Dist. 1983). In its complaint, however, Sirius asks for more than injunctive relief – it seeks

compensatory damages.

        This leads to Sirius’ next problem, namely, that it has failed to sufficiently allege damages

resulting from the breach that has yet to occur. Under Illinois law, not only are damages an element

of a breach of contract claim, but “the basic theory of damages for breach of contract” requires the

plaintiff to “establish an actual loss or measurable damages resulting from the breach in order to

recover.” Avery v. State Farm Mutual Auto. Ins. Co., 216 Ill.2d 100, 149, 296 Ill.Dec. 448, 835 N.E.2d



                                                     4
     Case: 1:20-cv-01432 Document #: 66 Filed: 09/03/20 Page 5 of 5 PageID #:495



801 (2005). Because Sirius does not allege actual, concrete harm as a result of Sachs’ alleged breach,

it has failed to plausibly allege a breach of contract claim under ¶ 1 of the Agreement.

        Next, Sirius has failed to sufficiently allege that Sachs breached the confidentiality

requirements under ¶ 2 of the Agreement in which Sachs agreed that he would not use,

communicate, disclose, or disseminate any confidential information as defined by the Agreement.

Once again, Sirius does not provide any specific factual allegations that Sachs used or disclosed any

confidential information. Sirius relies on its threatened use or disclosure argument, but as discussed

above, Sirius must state an actual breach. As such, Sirius has not alleged sufficient facts to raise its

right to relief above a speculative level.

        On a final note, in its response brief, Sirius mentions that Sachs has not returned materials

related to his employment as set forth in ¶ 5(a) of the Agreement. Sirius’ bare-boned, undeveloped

argument is waived. See United States v. Barr, 960 F.3d 906, 916 (7th Cir. 2020).

Conclusion

        For the foregoing reasons, the Court grants Sachs’ Rule 12(b)(6) motion to dismiss without

prejudice [44] and grants Sirius leave to file an amended complaint in accordance with this ruling and

counsel’s Rule 11 obligations. Sirius’ amended complaint is due on or before September 30, 2020.

IT IS SO ORDERED.

Date: 9/3/2020

                                                 Entered: _____________________________
                                                          SHARON JOHNSON COLEMAN
                                                          United States District Judge




                                                    5
